Opinion issued February 7, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00744-CV
                          ———————————
       COMMONWEALTH CIVIC ASSOCIATION, INC., Appellant
                                      V.
                         DARRELL HAUN, Appellee



                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 10-DCV-180840A


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal because the

parties have reached a settlement agreement. No opinion has issued. Accordingly,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). In
accordance with the agreement of the parties, costs of the appeal are taxed against

the party incurring same. See TEX. R. APP. P. 42.1(d). We dismiss all other

pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Sharp, and Huddle.




                                        2